﻿My delegation welcomes
the experience and expertise which Mr. Hennadiy
Udovenko brings to the leadership of this session of the
General Assembly, and would like to applaud his
predecessor, Ambassador Razali Ismail of Malaysia, for his
outstanding contribution during the fifty-first session.
We feel a quiet sense of elation that the Secretary-
General has emerged as the personification of the new
possibilities of the United Nations. His recent succession to
the distinguished position of Secretary-General of this body
is symbolic of the new vision and the new order which
heralds our entry into the twenty-first century.
Our historical moment is a defining one. Change has
brought us to the stage at which we can either transform or
be transformed. All of us — large as well as small nations,
individuals as well as Governments — are challenged to
make a decisive break with the old ways of doing and
seeing things. The people of our planet continue to yearn
for justice, equality and fairness. The human spirit
continues to thirst for all that is good and beautiful. The
soul of humankind is still seeking to reinvent itself in ways
that are noble, kind, compassionate and caring. That is the
new wave that is beginning to swell on the cusp of the new
millennium, and we can discern its gathering momentum in
the emotive milestones of the past few months. The
expression of universal public grief infused with private
intensity over the deaths of Mother Teresa and Diana,
Princess of Wales and the donation of $1 billion by Ted
Turner to United Nations charitable causes — these are the
affirmations of the emergent humanist temperament of the
new age.
In these times, this body must welcome the inspiration
of those who, by their example, generosity, selflessness and
courage, seek to protect the defenceless in a bid to reshape
the horizons of our common humanity. It is a global wave
sweeping local shores as well as distant ones. In my own
tropical corner of our global village, Saint Lucia, on 23
May 1997 the people elected a new Government with a
decisive mandate predicated on a vision of hope, change
and possibility.
The wave of people’s aspirations at the national level
is faced with its own counter-turbulence in the conduct of
relations among States. Arrayed against this popular
impulse for humanism in affairs of state is the assertion of
all that has been selfish, greedy and exploitative. The
powerful continue to parade their might without any regard
for others. They exercise their influence without any
compassion, and accumulate their wealth without any
charity.
The icons of free trade, market liberalization and
economic liberalism represent the hardening of the
arteries of human conscience in the sphere of commerce.
The movement away from concerns of social and
economic justice to the preoccupation with market forces
and economic rationality is leading inexorably to a new
world order at odds with the impulse of the world’s
billions for a more caring and compassionate world.
At the level of the international system, we are
witnessing a rolling back of the structures of social
responsibility, the progressive erosion of the capacity to
respond and the annihilation of the will to act humanely.
We see the inability to care for the welfare of the people,
the apathy towards their growing material deprivation and,
most frighteningly, the calculated institutional insensitivity
to the plight of the disadvantaged who wish to continue
to earn with dignity and by the sweat of their brows.
There is no better example of this callous disregard
than the situation facing the African, Caribbean and
Pacific (ACP) countries, and in particular the banana
producers of the Caribbean. Only last month, the small
banana-producing countries of the Caribbean Community
received a particularly harsh and crushing blow, when the
appeals board of the World Trade Organization (WTO)
upheld an earlier finding that the preferential treatment
accorded in the European market to bananas of the
Member States of the ACP contravened World Trade
Organization rules on free trade.
The intent behind the current move towards
globalization as manifested in the World Trade
Organization is evidently most commendable. Indeed,
Saint Lucia was among the founding members of the
WTO. We were led to believe that the World Trade
Organization would help raise the living standards of our
peoples and, by emulating the ideals of the United
Nations, would promote fairness in world trade. It was
our hope that it would end, once and for all, the law of
the jungle as the dominant feature of international
commercial relations. In short, it was hoped that the WTO
would establish a standard of arbitration premised on
fairness, civilized negotiation of vital interests and the
inculcation of equity in international trade and commerce.
The WTO ruling on the European banana regime is
nothing short of a capitulation to the machinations of
those who are blinkered by free trade and sheer greed.
22


We speak in these strong terms because the world
community must understand that the WTO, and the
complainants to the European banana regime, completely
and steadfastly ignored the fact that the import of its ruling
is the economic and social destruction of a number of small
Member States of this body that together enjoy a miniscule
2.5 per cent of the world trade in bananas and only 5 per
cent of the European market.
Consider for a moment the flaws in the process
through which the WTO’s dispute settlement body sought
to resolve this issue. The initial panel did not have a single
representative from a developing country, although the
matter was of utmost importance to developing countries.
To render fair play even more remote, the appellate board
was chaired by an American, despite the fact that the
principal complainant was the United States of America.
While that may have been permissible under the rules,
surely good sense and fairness should have dictated that it
was nothing but highly improper and undesirable. But then,
even the nature of the major complainant was improper: the
United States of America does not produce a single banana
for export. Yet, while it activated and participated in the
proceedings, we, the banana-producing countries, were
denied the right to full participation and were relegated to
the sidelines as spectators.
The WTO has dismally failed to match up to the
commendable goals which inspired its creation. The
implementation of the ruling will bring about a generalized
reduction in the living standards of our peoples and an
acceleration of poverty.
Far from providing reassurance of a civilized approach
to resolving world trade disputes, the ruling leaves a
lingering suspicion that “might” will always be “right” and
that the strong and powerful will always be able to use the
system to achieve their own ends, regardless of the human
dislocation and suffering that result.
If the World Trade Organization is to be of any value
to us small, developing countries, there must be a
fundamental reform of its system of dispute settlement. This
is essential, because the implications of the scope of the
ruling on bananas are not confined to bananas. The ruling
raises questions about other import arrangements for
agricultural goods as well as the future of trade and
development cooperation agreements between rich and poor
countries. The real challenge to the WTO is not how
effective its Dispute Settlement Body can be in rigidly
applying the letter of its regulations, but, rather, whether the
process by which decisions are arrived at is perceived as
being fair. The system must be reformed so that it takes
account of the consequences of the implementation of its
rulings. It must of necessity consider the impact of its
decisions, particularly when, as in the case of the ruling
on the banana regime, the affected countries have small,
vulnerable and fragile economies.
Trade and development must, in the final analysis,
be about the development of people. Therefore, the WTO
criteria for settling disputes must be redesigned to take
into account social, health, cultural and environmental
issues. If national security issues can be raised as a reason
why the law of one powerful country should not be
brought before WTO jurisdiction, then why should the
WTO not take into account the special social and
economic circumstances of small, vulnerable countries in
its dispute deliberations? What is the point of the WTO’s
Dispute Settlement Body rigidly applying rules, when in
so doing it takes decisions which are in direct contrast to
the very principles which justify its existence? In such a
situation the principles become worthless and the
organization becomes amenable to manipulation.
We do not seek international charity for our banana
farmers. We seek only fairness and opportunity. We are
not irrevocably opposed to free trade, but we need fair
trade. We are a proud people seeking to earn our living
in as honest a manner as the wealth of nations permits.
The nations of the European Union entered into a
partnership for development with us when, together, we
signed the Lomé Convention. We call upon them not to
cast aside their solemn commitments and obligations
under that Convention, as they respond to those who want
this most unfair ruling by the World Trade Organization
implemented immediately and in its entirety. We are
heartened by the statements made so far by the European
Commission expressing the European Union’s deep
concern about the negative political, economic and social
effects of the WTO ruling on a number of countries from
the African, Caribbean and Pacific (ACP) Group of
States. We take comfort from the Commission’s
expression of its intention to take these factors into
account, and to stand by the European Union’s
international obligations and the principles of its
development policy. We also welcome the statements of
support for Caribbean banana producers from the
European Parliament and its call for the revision of the
criteria used by the WTO in the resolution of trade
disputes. We look forward to working with the European
Union to find a formula which will allow us continued
access to the banana market in a manner which will
23


permit our farmers to continue earning a decent and
dignified living. We urge the European Union to be
steadfast in protecting the spirit and substance of its
obligations under the Lomé Convention, to remain
committed to ensuring development and equity in
international economic relations, and to remain faithful to
its ACP friends.
Such are the challenges confronting those who are
small and weak, yet proud. It is within such a context of an
uncertain international system that my country has to shape
its foreign policy. The changing characteristics of the
international system have necessitated that we redefine the
boundaries of our alliances. We must look beyond the sea
of uncertainty to the mountains of possibility. The
contemporary confluence of forces challenges us to create
new relationships to assist in our social and economic
development. Having been forced out of our traditional
partnerships, we must find new friends and reconstruct
relationships. In this process, we must be guided by the
imperative of finding and mobilizing new sources of
investment that are predicated on creating new paths to
sustainable growth.
For us, foreign policy is about building bridges to
other people, other cultures and other markets. It is about
contributing to the emergence of a new climate of tolerance
and international understanding; it is about matching
domestic need with international possibility. Consistent with
these basic principles, Saint Lucia has proceeded in a
direction in which the majority of the States of the world
have already gone by establishing diplomatic links with the
People’s Republic of China.
Saint Lucia will always cherish the principles of
respect for sovereignty, territorial integrity and the rule of
international law. All countries, regardless of size, must
have the comfort of these irrevocable principles and be
secure in the confidence that the conduct of nations will be
guided by them.
It is in the context of these basic principles that we
urge the United States of America to re-examine some of
its recent policies towards the States of the Caribbean. Its
lead role in the challenge to our banana marketing regime
has damaged our peoples’ confidence in its declarations of
friendship. Its new immigration laws are causing
apprehension and dislocation for thousands of persons who
originated from the Caribbean, and is eroding the bridges
between our peoples. The imminent deportation of persons
who have lived for decades in the United States will create
a humanitarian problem of mass proportions. This is no
longer a domestic matter. The consequences for the
human rights of those affected have transformed it into a
subject for international concern.
In addition, the deportation of persons who have
become hardened criminals to lands they do not know as
home is further rocking the social and economic fabric of
our democracies. If there is a law of unintended
consequences, the United States of America must accept
the negative repercussions of its policies. It must therefore
embark on corrective action to undo the damage which
these policies have unleashed on the peoples of the
Caribbean community.
It is our concern for fairness, equity and
democratization in the conduct of international relations
that has caused Saint Lucia to embrace and support the
process of reform of the United Nations itself. Saint Lucia
firmly believes that if the United Nations is to adequately
address the challenges of the coming century, then three
things must happen.
First, Member States must honour their financial
obligations to the body. Saint Lucia continues to believe
that the United Nations financial crisis can be alleviated
if all Member States, large and small, rich and poor, do
so in a timely manner, without conditions. A United
Nations that is financially weak, that lurches from one
budget crisis to another, is in no condition to confront and
overcome the challenges facing mankind. If there is to be
financial reform, then the precarious financial existence of
the United Nations must be consigned to the dustbin of
history.
Secondly, the United Nations itself must take steps
to become more efficient and effective. We need a United
Nations where waste is abhorred, where the churning out
of documents for documents’ sake, at a cost of millions
of dollars, is no longer a priority. We need a United
Nations that is leaner, but more capable of making the
maximum use of its resources.
Thirdly, the United Nations must become more
responsive to the needs of all its Member States. For the
majority of the United Nations Member States, the need
is for sustainable development, for the eradication of
poverty and of illiteracy. We need a United Nations that
will show an even greater sensitivity to those needs.
The United Nations must also answer the call for
wider representation of the world peoples on the Security
Council. Saint Lucia wishes to reiterate its support for an
24


increase in the membership of the Security Council to
reflect the universal membership of the General Assembly
and to ensure the balanced representation of the developing
world.
Saint Lucia applauds the initiatives of the Secretary-
General in his proposals to reform the United Nations to
inspire greater confidence in its potential. Saint Lucia is
particularly interested in the proposed “dividend for
development”, and welcomes the idea that a large portion
of United Nations resources should be allocated to
development, particularly to meet the needs of developing
countries. It is our hope, however, that this proposed
“dividend for development” will not become like the peace
dividend — a noble idea that is yet to materialize.
It is a moral responsibility of those who are strong to
protect the weak and vulnerable. The international
community, through the United Nations, must accept its
responsibility to establish and maintain mechanisms that
will protect the small, vulnerable economies of this world
as they seek to build sustainable economies for the twenty-
first century.
Saint Lucia has begun to do its part through the
diversification of its economic base, through action to
reduce unemployment, poverty, population growth and to
improve the educational standards of our peoples. We, too,
want to be better placed to exploit the new employment
opportunities provided by the revolution in information and
communications technology. But the United Nations must
also play its part by not forgetting that small island
developing States like Saint Lucia have peculiar needs that
it must be vigilant to protect.
We applaud the work being carried out by the
Commonwealth on updating its report on the vulnerability
of small States and in revising the Vulnerability Index of
Small States, and we welcome the new report, “A Future
for Small States Overcoming Vulnerability”.
Saint Lucia notes the preparation being made for the
special session of the General Assembly in 1999 to review
outstanding chapters and issues of the Barbados Programme
of Action. However, we must express our disappointment
over the lack of progress in implementing the Programme
of Action, and Saint Lucia urges the international
community to support the mobilization of external resources
to implement the plan.
In recent times, the vulnerability of small States to
natural disasters could not have been more clearly
demonstrated than in the case of the Caribbean island of
Montserrat, whose very existence is threatened by an
intermittently raging volcano. Since the fifty-first session
of the General Assembly, the situation in Montserrat has
deteriorated. Half of the island’s population has had to
flee. The plight of the people of Montserrat is a human
tragedy that the world ignores because, once again, its
setting is another small island State which seems to be in
a remote corner of the international community. The
people of Montserrat badly need sympathy, understanding
and support.
The establishment of a Caribbean family of nations
is a historical imperative for Saint Lucia. For this reason,
we shall continue to strengthen the integration process in
the Caribbean and the closer association of our peoples.
We have a vision of the entire Caribbean Basin merging
as one nation, becoming one family, irrespective of the
division of language, size, trade and political traditions
and relationships. We may be small, but we are making
our contribution to the enhancement of civilization.
The noble ideals and goals of the United Nations
and its Charter will be meaningless if the international
community fails to protect small, vulnerable developing
countries like Saint Lucia from the predatory actions of
those who seek to destroy the livelihood of our peoples in
the name of free trade. These lofty goals will be hollow
if, in the rush to espouse globalization and the
liberalization of trade, the special circumstances of the
smaller, poorer States of this world are scorned, and their
special needs are bulldozed and smashed by the injustice
of international tribunals and the myopia of richer States.
Saint Lucia does not wish to be trapped in a cycle of
dependence. It merely wishes to be given the opportunity
to be self-sustaining in this global order.
The noble aspirations of the United Nations will
rank among the greatest failures of the twentieth century
if, by failing to be involved in the control of the process
of globalization, it allows its smaller, poorer Members to
be marginalized. The goal of sustainable development
must not be allowed to become yet another myth of our
times.







